Newburger, J.
This action is brought to recover damages for a wrongful discharge.
The plaintiff, an actress, claims that she was employed by the defendant for a theatrical season of thirty-two weeks. That she performed for a period of five weeks and defendant then without cause discharged her. Defendant admits the employment of plaintiff, but denies that such employment was for thirty-two weeks, and that he discharged her for incompetency.
*617There was a conflict of evidence as to whether or not the contract was for thirty-two weeks, and as to the custom in the theatrical profession by which the manager gives what is termed “ two weeks’ notice ” of his desire to terminate a contract. All these questions were properly submitted to the jury by the trial justice, and no errors are disclosed in the appeal book.
The judgment must, therefore, be affirmed, with costs.
Van Wyck and McCarthy, JJ., concur.
Judgment affirmed, with costs.